DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 9/15/2022 to the non-final Office action of 6/30/2022 is acknowledged. The Office action on currently pending claims 1-6 and 9-15 follows.

Specification

The specification is objected. The 35 U.S.C. 112, first paragraph, requires the specification to be written in "full, clear, concise, and exact terms."  The specification contains terms which are not clear, concise and exact.  The specification should be revised carefully in order to comply with 35 U.S.C. 112, first paragraph.  Examples of some unclear, inexact or verbose terms used in the specification are: “to realize a degree of protection” (par. [0002], [0007], [0032], etc. The correct phrases should be “to achieve (provide) degree of protection”, etc.); “to create an IP protection which is a degree of protection”  (par. [0003]), etc.
Furthermore, the specification recites the term “nut(s)” (e.g., par. [0012], [0024], [0025], [0040], [0041], etc.) which contradicts to customary meaning of the term “nut”. According to Fig. 2-4, the “nut(s)” (13) are just guide channels / grooves, but not the “nut(s)” per se. The definition of the “nut” is: “a perforated block usually of metal that has an internal screw thread and is used on a bolt or screw for tightening or holding something” (https://www.merriam-webster.com/ dictionary/nut), or “a block, usually of metal and generally square or hexagonal, perforated with a threaded hole so that it can be screwed down on a bolt to hold together objects through which the bolt passes” (https://www.dictionary.com/browse/nut), etc. Accordingly, the guide channels / grooves (13) are clearly not the “nut(s)” and the application of the term in the context of the instant disclosure is unclear.
The Office would like to emphasize that aforementioned problems are only the examples. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is again requested in correcting of any remaining errors of which Applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved. No new matter should be introduced (37 CFR 1.125(a)).

Claim Objections

Claims 1-14 are objected to because of the following informalities: cumbersome and unclear clauses: “to realize degree of protection” (claim 1, should be “to achieve (provide) degree of protection”, etc.).
	Furthermore, limitations “nuts” are recited in claims 9 and 10, which are not “nuts” according to customary meaning of the term (see objection to the specification above).
	Furthermore, claim 15 is cumbersome, ambiguous and unclear, because it recites limitations: “the degree of protection comprises IP4x or IP40”. The terms “IP4x” and “IP40” are not structural components, but names of the standards. Therefore, “the degree of protection” cannot comprise the standards, but can be “implemented according to the requirements of” (or “implemented to match the requirements of”) said standards. 
Appropriate corrections are required. Claims are generally poorly written and contain numerous informalities and errors. Applicant’s cooperation is again requested in correcting of any remaining errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites the specific standards (i.e., “IP4x or IP40”). The recitation referencing an external document standard (such as “IP4x or IP40”) in a claim as a limitation renders the claim indefinite because there is no way of knowing that such a standard will be consistent in the future and remain unchanged. Unforeseeable circumstances or changes may occur at any time to the underlying policy, resting standards or identifying nomenclature, even if there is no history of such changes until the present.  As such, it is unknown whether the scope of the claim would remain consistent and the public may be unable to identify if and when any infringement may or may not occur.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,660,362 to Grumel taken alone, or alternatively, in view of US 4,552,988 to Haderer.
Regarding claims 1 and  3, Grumel discloses an electrical apparatus  (Fig. 1-4), comprising: a partially insulated bar (8) and a protection device for an electrical apparatus to realize a degree of protection, the protection device comprising: a front part, which has a cutout (52), through which a partially insulated bar (8) is insertable; and a rear part (48, 94), from which a non-insulated part (30) of the partially insulated bar (8) is extendable into an interior of the electrical apparatus (20,  (Fig. 4), wherein a channel passes through the front part and the rear part (Fig. 3), wherein a stop/step/shoulder (92) is arranged within the channel, on which an insulation jacket (32) of the insulated part of the partially insulated bar (8) is configured to abut (Fig. 4),  wherein the insulation jacket of the partially insulated bar (8) abuts on the stop (92), wherein the non-insulated part of the partially insulated bar passes through the channel within the rear part and from there extends to a terminal or a contact area (12), wherein a cross section of the cutout is rectangular (Fig. 2, 4), wherein a cross section of the channel is rectangular (Fig. 2, 4), and wherein the partially insulated bar (8) comprises a flexbar having a copper (col. 4, ll. 16-18) core (30), which has a circular cross section (Fig. 4).
Grumel does not disclose: that the flexbar having a rectangular or a cuboid-shaped core.
It would have been obvious to one having ordinary skill in the relevant arts before the effective filing date of the claimed invention to have selected any suitable shapes of the cross sections of the cores of the flexbar(s), cutout, and channel, including as claimed, in order to adapt the electrical apparatus of Grumel for a particular application in which conductors/bars with the rectangular or cuboid-shaped cores are used, since the rational that a particular shape is a design choice may be found in legal precedent: See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 
Alternatively, Haderer teaches (Fig. 1) conventionality of insulated (4) flexbar(s) / electrical conductor(s) having a rectangular or a cuboid-shaped core (2).
It would have been obvious to one having ordinary skill in the relevant arts before the effective filing date of the claimed invention to have selected any suitable shapes of the cores of the flexbar(s) in Grumel, including rectangular or cuboid-shaped, as taught by Haderer, in order to adapt the electrical apparatus of Grumel for a particular application in which conductors/bars with the rectangular or cuboid-shaped cores are used. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 2, Grumel discloses (Fig. 1-4) wherein the channel has a first cross section (at (52)) in the front part and a second cross section (104) in the rear part, and wherein an area of the first cross section is bigger than an area of the second cross section (Fig. 2-4).
Regarding claim 12, Grumel discloses (Fig. 1-4) an electrical apparatus (2) that is part of a switchgear (col. 1, lines 5-10, 35-38).
Regarding claims 5, 9, and 10, Grumel discloses (Fig. 1) that the front part is connected with a plate (56) which extends orthogonally or inclined relative to a direction of an extension of the channel, the plate (56) is inserted with its side margins into nuts of rails (37) in a part of the housing of the apparatus (2), wherein the part of the housing comprises a removable cover , in which the nuts are configured and which cover comprises a removable part of the housing (inherently, since the apparatus (2) can be disassembled).
Regarding claim 6, Grumel discloses that the front part and the rear part comprise a polymer (col. 5, lines 19-20).
Regarding claim 11, Grumel discloses (Fig. 4) that a first insulation area is provided by a part of the partially insulated bar (8) surrounded by the insulation jacket (32), wherein a second insulation area is provided by the front part (around (52)) and the part of the bar (8), which is surrounded by the insulation jacket (32) and is surrounded by the front part, and wherein a third insulation area is provided by the non-insulated part (30) of the partially insulated bar (8), which is surrounded by the rear part (Fig. 4).
Regarding claims 4 and 13, Grumel discloses all as applied to claims 1 and 4 above, but the specific length ranges and values from the opening of the front part to the stop (i.e., from 5 mm to 20 mm., or 15 mm).
	It would have been obvious to one having ordinary skill in the relevant arts before the effective filing date of the claimed invention to have selected any optimal suitable  ranges and values for said length, including as claimed, in order to achieve desired electrical and mechanical characteristics of the apparatus, while not exceeding targeted production costs thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See  In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (the result(s) are electrical and mechanical characteristics of the apparatus and desired production costs thereof) effective variable (the variable is the length) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, Grumel discloses all as applied to claim 6 above, but the specific material for the polymer (i.e., that the polymer comprises rubber).
Since rubber has been notoriously known electrically insulating material, it would have been obvious to one having ordinary skill in the relevant arts before the effective filing date of the claimed invention to have selected rubber for making of said front and second parts of the protection device of Grumel, in order to achieve desired electrical and mechanical characteristics of the apparatus, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Regarding the objections to the specification, Applicant contends that, allegedly, “Regarding the phrase "to realize degree of protection," it is respectfully submitted that the specification does not include that term”. 
	On the contrary, the clause “to realize a degree of protection” is present at least in par. [0002], [0007], and [0032] of the specification and it’s cumbersome and appears to be a literal translation from a foreign document. The correct clause should be “to achieve (provide) degree of protection”, etc. 
	Furthermore, regarding the term “nut”, Applicant contends that, allegedly, “Regarding the term “nut(s),” it is respectfully submitted that this term is used correctly, as it refers to rail nuts. An exemplary rail nut is shown below…As explained in the present application, "FIG. 4 shows best, that the protection device 3, especially the front part 3 a, is connected to a plate 11, which is inserted with its side margins into nuts 13 of rails 12 in a part of the housing 14 of the apparatus 4." See present published application [0040]. In this sense, it is respectfully submitted that the term "nut(s)" as used in the present application is consistent with the plain and ordinary meanings of "nut" provided in the Office Action”.
	The Office disagrees. The picture of the “rail nut” presented in the remarks is irrelevant to the instant disclosure, since the instant disclosure neither teach anything related to the structure of rails with nuts, nor the drawings show anything particular in this regard. Also, the phrase “a plate which is inserted with its side margins into nuts of rails” (e.g., see par. [0024], or the aforementioned phrase of par. [0040], claims 9 and 10, etc.) does not make any sense, since the margins of a plate can be inserted into the guide channels / grooves, not “into nuts of rails”. It appears that Applicant is attempting to introduce new matter into the current disclosure. Similar reasoning is applicable to the objections of claims 9 and 10 in which “nuts” are recited. Accordingly the objections still stand.
	Furthermore, the arguments pertained to the art rejection are moot in view of the new grounds of rejection.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835